NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3427-15T2

CORT WIZOREK,

        Plaintiff-Respondent,

v.

DANA FELMLEE, f/k/a WIZOREK,

        Defendant,

and

COOPER LEVENSON, P.A.,

     Defendant-Appellant.
____________________________

              Submitted April 3, 2017 – Decided May 24, 2017

              Before Judges Nugent and Currier.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Gloucester County, Docket No. FM-08-713-13.

              Cooper Levenson, P.A., appellant                pro   se
              (Howard E. Drucks, on the brief).

              Respondent has not filed a brief.

PER CURIAM

        We consider the ruling of the trial court on equitable

considerations extinguishing appellant, Cooper Levenson, P.A.'s,
judgment lien in favor of a lis pendens asserted on marital

property following the entry of a final judgment of divorce (FJOD).

We affirm.

       Appellant    represented     defendant    Dana   Felmlee    in    the

matrimonial litigation with her husband, plaintiff Cort Wizorek.

When    the   law   firm   was   granted   permission   to   withdraw   from

representation in February 2014, Felmlee owed the firm substantial

fees.

       The FJOD entered on May 7, 2014, allowed Felmlee to remain

in the marital residence for three years, if she so chose, for the

benefit of herself and the children.        The pertinent clause stated:

              After three (3) years, [Felmlee] shall either
              refinance so as to remove [Wizorek's] name
              from the mortgage and pay [Wizorek] Forty-Five
              Thousand Dollars ($45,000.00) as his equity
              or the property must be listed and sold and
              at settlement [Felmlee] shall pay to [Wizorek]
              Forty-five Thousand Dollars ($45,000.00) plus
              interest from May 7, 2017 at judgment rates.
              [Felmlee] shall be responsible for the upkeep
              of the mortgage and taxes on the property
              which are to be paid up to date.

       The FJOD also provided that Felmlee would "pay/reimburse"

Wizorek $5000 in attorney's fees at the time of the sale or

refinance of the marital home.

       The following week, on May 15, Wizorek, through counsel,

filed a notice of lis pendens that stated:

              TO WHOM IT MAY CONCERN:

                                      2                             A-3427-15T2
                   NOTICE   IS    HEREBY    GIVEN    of   the
              commencement of suit in the Superior Court of
              New   Jersey,   Gloucester   County    Chancery
              Division, entitled as above under Docket
              Number FM-08-713-13 filed on April 11, 2013,
              the object of which is to obtain a judgment
              and other ancillary relief including, but not
              limited to, a lien on the property to secure
              a deferred equitable distribution payment of
              $50,000.00 to plaintiff by the defendant,
              affecting   title   to   the    premises   more
              particularly   described   on    "Schedule   A"
              attached hereto and made a part hereof.

     In January 2015, the Wizorek children were removed from

Felmlee's care and placed into the custody of the Division of

Child Protection and Permanency and foster care.

     As   a    result   of   Felmlee's   failure   to   pay   her   mortgage

obligations, real estate taxes and other carrying charges for the

marital home, Wizorek requested an order that the home be listed

for sale.      Although the application was denied without prejudice

for Wizorek's failure to provide the outstanding mortgage balance

and fair market value of the home in his certification, the court

stated in its order of April 17, 2015 that Wizorek could refile

for relief if Felmlee failed to bring the mortgage and related

charges current by August.      The order further stated: "Court finds

that [Wizorek's] interest in the property is currently adequately

protected as he has admittedly file[d] for and obtained a lis

pendens."      (alteration in original).


                                     3                               A-3427-15T2
     In December 2015, Wizorek presented an order to show cause

requesting that Felmlee be required to sign the agreement of sale

and list for sale the former marital property.        At the oral

argument on the application in January, Wizorek advised that the

house had been listed for sale and a contract for sale had been

executed. Settlement on the house was scheduled for late January

2016.

     The January 25, 2016 order, entered pursuant to the order to

show cause application, provided:

          Pursuant to paragraph 7 of the [FJOD] and the
          Lis Pendens filed on May 15, 2014, Judgment
          is hereby entered in favor of [Wizorek] and
          against [Felmlee] in the amount of Forty-Five
          Thousand ($45,000) Dollars. It is anticipated
          this Judgment will be satisfied by way of a
          check payable to Cort Wizorek at settlement
          on the sale of [the property].

The order also entered judgment for $5000 for Wizorek's matrimonial

counsel pursuant to the FJOD and lis pendens to be satisfied out

of the sale of the home.

     At the settlement of the property on January 27, 2016, Wizorek

and his counsel learned for the first time that appellant had

obtained a judgment against Felmlee that had been filed as a lien

against the property in December 2015.   The judgment arose from a

fee arbitration award granted to appellant for $31,789.75 against

its former client Felmlee in March 2015.     The law firm had not


                                4                           A-3427-15T2
noticed Wizorek or his counsel of the arbitration proceeding.            The

award was confirmed, and final judgment was entered against Felmlee

on December 14, 2015.     On December 29, the judgment was recorded

as a lien on the marital premises.

     At the settlement, the parties to the contract of sale and

the title company realized that the equity remaining in the marital

property was insufficient to satisfy Wizorek's claim from the FJOD

and appellant's judgment lien.      Wizorek brought the issue before

the court in an order to show cause for a resolution of the

competing claims.

     At oral argument, Wizorek argued that the lis pendens referred

to the FJOD, and was filed prior to appellant's lien.           He also

asserted that he did not have a judgment that could be docketed

as of May 2014; under the FJOD he was not entitled to a judgment

until   the   marital   property   was   either   refinanced   or     sold.

Furthermore, appellant was on notice of Wizorek's prior claim

under the recorded lis pendens.

     Appellant responded that the lis pendens was improperly filed

as it was only for a money judgment.      As the law firm had docketed

its judgment against the property prior to any recorded judgment

of Wizorek, appellant's lien was valid.

     The judge entered an order on February 3, 2016 extinguishing

appellant's lien on the property.        She found that the home was

                                    5                               A-3427-15T2
part of a marital estate of which appellant was aware as it had

represented Felmlee in the matrimonial litigation.        She also

concluded that Wizorek "could not preserve his judgment lien

through a formal judgment in order to protect the children's right

to live in the former marital home during a significant part of

their juvenile years."

      As a result of appellant's representation of the wife during

the divorce, the law firm had "more [than] constructive notice of

. . . Wizorek's interest and the reasons it could not be formalized

into a docketed judgment in the traditional sense or reduced to a

docketed judgment in the traditional sense."       The judge also

determined that Wizorek could have been served with appellant's

application in the Superior Court action for a judgment following

the arbitration decision.    The title company was instructed to

hold the pertinent funds in escrow pending the court's final

consideration of the parties' arguments.

     Further argument was entertained on March 4, 2016. Appellant

reiterated its argument that a lis pendens was an improper filing

– both procedurally and substantively.   The firm contended that a

lis pendens advises any prospective purchaser that there is going

to be litigation in which a lien or an interest in the property

is going to be adjudicated.     Appellant asserted that here the

issue had been resolved, there was no pending case and Wizorek was

                                6                           A-3427-15T2
only entitled to a money judgment.          The firm also contended that

it was not required under the court rules to notice Wizorek of its

application for a judgment lien for counsel fees.

     In her oral decision, the judge described Wizorek's equitable

distribution claim regarding the marital property as "abstract,"

"conditional" and "contingent."          She stated that it could not be

categorized as a money judgment as it remained subject to post-

judgment contingencies and was not subject to finality until at

least three years after the entry of the FJOD.

     The judge also found that the lis pendens gave notice, under

these circumstances where there was anticipated post-judgment

litigation, of the pending claim of Wizorek.           The judge advised

that appellant's judgment lien remained viable against Felmlee

personally, but was extinguished as to the marital estate.               She

ordered the proceeds of the sale to be distributed according to

the terms of the FJOD: $38,990.23 to Wizorek and $5000 to his

counsel.   This appeal followed.

     We begin with a review of governing principles.                We are

required to accord deference to the Family Court's decisions

because of the court's "special jurisdiction and expertise in

family matters."      Cesare v. Cesare, 154 N.J. 394, 413 (1998).

However,   we   owe   no   special   deference   to   the   trial   judge's

"interpretation of the law and the legal consequences that flow

                                     7                              A-3427-15T2
from established facts."     Manalapan Realty, LP v. Twp. Comm. of

Manalapan,     140   N.J.   366,   378   (1995).   Accordingly,   our

consideration of this legal issue is de novo.

       Appellant asserts in its appeal that the lis pendens filed

by Wizorek was illegal and did not establish the priority of rights

over the law firm's rights as the holder of a judgment lien.1

Although we recognize that a lis pendens was not the proper vehicle

in which to assert Wizorek's equitable distribution rights, we are

satisfied that the equitable considerations detailed by the trial

judge support her conclusion that appellant's lien was subordinate

to Wizorek's claims under the circumstances presented in this

matter.

       Under N.J.S.A. 2A:15-6, a lis pendens is filed after the

presentation of a complaint, "to enforce a lien upon real estate

or to affect the title to real estate or a lien or encumbrance

thereon."    The statute also notes that "[n]o notice of lis pendens

shall be filed under this article in an action to recover a

judgment of money or damages only."

        A lis pendens provides notice to a prospective purchaser of

a currently pending claim that could impact the real property.

Gen. Elec. Credit Corp. v. Winnebago of N.J., Inc., 149 N.J. Super.



1
    Wizorek did not file a brief in the appeal.

                                   8                         A-3427-15T2
81, 85-86 (App. Div. 1977) (citations omitted).          Appellant argues

that the filing of a lis pendens was procedurally incorrect as

there was no pending lawsuit regarding the marital property at the

time of the filing. The firm also contends that Wizorek held a

money judgment he could have recorded following the entry of the

FJOD.

      We agree there was no lawsuit pending at the time Wizorek

filed his lien and recognize that the filing of the lis pendens

may   have   been   procedurally   incorrect.      Nevertheless,    we   are

satisfied that the principle underpinning the filing of the lien

– notice to all the world of a claim upon the property – serves

to prioritize Wizorek's claim to the limited funds from the sale

of the marital property.

      Appellant represented Felmlee in the divorce proceedings.

Although counsel withdrew from the representation three months

prior to the entry of the FJOD, there is no dispute that the firm

was   familiar   with   the   issues   in   the   matrimonial   litigation,

including any assets subject to equitable distribution.              During

oral argument of the order to show cause application, appellant

advised it had withdrawn after it had appeared at the early

settlement program.     It is certain that the law firm was familiar

with any assets subject to equitable distribution, and therefore,

cognizant of Wizorek's claim to the marital estate.

                                       9                            A-3427-15T2
     One week after the FJOD was entered, Wizorek filed the lis

pendens.   Even if the lien was not the proper vehicle in which to

assert his claim, the filing was further notice to appellant of

Wizorek's interest in the marital property.

     Wizorek asserted to the trial judge that he had received

assurances regarding his marital property interest in a post-

judgment application in which he had requested a court order for

the sale of the residence.     The April 17, 2015 order addressing

the motion stated:   "[The] Court finds that [Wizorek's] interest

in the property is currently adequately protected as he has

admittedly file[d] for and obtained a lis pendens."

     A year after the FJOD and lis pendens filing, appellant

proceeded to fee arbitration and was awarded the unpaid fees due

from Felmlee.    In October 2015 appellant moved in the Superior

Court to confirm the arbitration award. Final judgment was entered

on December 14; appellant recorded the judgment as a lien on

December 29, 2015.   Neither Wizorek nor his counsel were notified

of any of these proceedings.

     Appellant argues that it did everything "it was required to

do under law to ensure the efficacy of its lien."   The trial judge

did not disagree.    The firm is entitled to its judgment against

its former client, and that right remains unscathed by the trial

court's order.   We are constrained, however, under the discrete

                                10                          A-3427-15T2
circumstances of this matter to            also agree with the judge's

findings that the equities lie with Wizorek and those equities

must prevail.2

     "The Family Part is a court of equity." Randazzo v. Randazzo,

184 N.J. 101, 113 (2005); see also Carr v. Carr, 120 N.J. 336, 351

(1990)(noting that "[t]he Legislature has recognized that courts'

equitable powers are particularly appropriate in the context of

domestic relations"). A "court [of equity] must exercise its

inherent equitable jurisdiction and decide the case based upon

equitable     considerations."       Kingsdorf   ex   rel.   Kingsdorf      v.

Kingsdorf, 351 N.J. Super. 144, 157 (App. Div. 2002).

     There is no question that Wizorek asserted his rights to the

marital estate before the law firm obtained and recorded its

judgment.     As discussed supra, appellant was aware of Wizorek's

interest in the equitable distribution of the marital property

even before the entry of the FJOD.         Although improperly filed, the

lis pendens nevertheless served as additional notice to all who

might have an interest in the marital property that Wizorek had a

prior claim on it.      The equities cannot countenance a disregard

of   the    factual   events   and    preclude   Wizorek     his   equitable



2
  In light of our determination, we find it unnecessary to resolve
the issue of whether Wizorek had a judgment amenable to recordation
following the FJOD.

                                      11                             A-3427-15T2
distribution interest despite appellant having proceeded properly

under the law. "Equities arise and stem from facts which call for

relief from the strict legal effects of given situations." Carr,

supra, 120 N.J. at 351 (quoting Untermann v. Untermann, 19 N.J.

507, 518 (1955)).

     The doctrine of lis pendens prevents the obstruction of the

administration of justice and the derogation of one's potential

rights to property.   "Filing a notice of lis pendens serves as

constructive notice to the world that an action involving real

property is pending, so that any subsequent purchaser or lienor

of that property will take subject of the litigation."    Di Iorio

v. Di Iorio, 254 N.J. Super. 172, 190 (Ch. Div. 1991) (citation

omitted).   We are satisfied that appellant's notice of Wizorek's

asserted interest in the marital property prioritized Wizorek's

claim over that of the firm's judgment and that the trial court

properly extinguished appellant's lien on the property.

     Affirmed.




                               12                          A-3427-15T2